SECOND DIVISION
                                                MARCH 31, 2006




No. 1-05-1426


BRIAN DOWLING,                             )    Appeal from the
                                           )    Circuit Court of
          Plaintiff-Appellee and           )    Cook County.
          Judgment Creditor,               )
                                           )
     v.                                    )
                                           )    No. 96 CH 4430
CHICAGO OPTIONS ASSOCIATES, INC., and      )
MICHAEL E. DAVIS,                          )
                                           )
          Defendants                       )
                                           )
(Supplementary Proceedings Against DLA     )    The Honorable,
Piper, Rudnick, Gray, Cary, (US), LLP,     )    Mary Anne Mason,
                                           )    Judge Presiding.
     Third-Party Citation Respondent       )
     and Appellant).                       )

     PRESIDING JUSTICE GARCIA delivered the opinion of the court.

     This appeal comes to us from supplementary proceedings

instituted by the plaintiff, Brian Dowling, against DLA Piper,

Rudnick, Gray and Cary, LLP (Piper Rudnick).     Dowling instituted

the supplementary proceedings to enforce judgments entered

against Piper Rudnick's client, Michael Davis, which totaled

$817,830.45.     On appeal, Piper Rudnick argues that the circuit

court exceeded its authority when it ordered Piper Rudnick to

turn over the retainer funds deposited by Davis in anticipation

of legal services.
1-05-1426


                             BACKGROUND

     In May and October 2002, the circuit court entered judgments

totaling $817,830.45, in favor of Dowling and against Davis.

These judgments became final and enforceable on February 28,

2003.

     On February 26, 2003, Piper Rudnick began its representation

of Davis and his wife and an engagement letter was signed,

stating in pertinent part:

            "Re: Client Engagement; 308813-000020

            Dear Michael and Emily:

                 We are pleased to have the opportunity

            to represent you regarding your purchase of a

            home in Florida and to give you general

            advice regarding asset protection.

                                * * *

                 We customarily send monthly invoices for

            services rendered and other charges incurred

            for your account during the previous month.

             The monthly invoice details the work

            performed and the types of charges incurred.

             Payment will be due thirty (30) days after

            the date of our invoice. ***

                 You have authorized us to allocate

            $100,000 of the cash on hand as a retainer.

            These funds will be applied toward payment of

                                  2
          1-05-1426


          the final monthly invoice containing entries

          with respect to the above-referenced matter

          and will be subject to repayment by us if the

          amount of our fees for work done and costs

          incurred that remain unpaid do not equal the

          amount of the retainer then held by us.

          Under such circumstances, the balance of the

          retainer would then be returned to you when

          our representation of you on this matter

          ceases.

                                * * *

               Finally, I remind you that we are taking

          very aggressive positions to attempt to

          protect your assets and satisfy your related

          concerns.   These positions are likely to be

          attacked in litigation in Florida or

          Illinois.   While we believe that our advice

          will, more likely than not, be upheld in

          court, given the animosity between you and

          the judgment creditor, litigation is a

          virtual certainty."

     On March 19, 2003, Davis and his wife transferred

$100,094.72 to Piper Rudnick from their Bank of America bank

account (the March 2003 retainer funds).   Between March 19, 2003,

and July 10, 2003, Piper Rudnick applied $12,518.19 of the March

                                           3
1-05-1426


2003 retainer funds to bill numbers 1358074, 1365234, 1384802,

and 1395768.    These bills covered work Piper Rudnick performed in

connection with the purchase of Davis's home in Florida.

     In September 2003, Dowling instituted supplementary

proceedings against Davis and issued citations to discover assets

and turnover orders to third parties.    On October 17, 2003,

Dowling issued a citation to discover assets to "Piper Rudnick

LLP Trust."    The citation was based on a document received by

Dowling's attorneys from North Shore Community Bank and Trust

Company (North Shore Bank).    The document identified a wire

transfer, dated February 18, 2003, which showed    $1,580,506.86,

flowing from an account held by "Michael Davis, a.k.a. 4637 Manor

LLC" to "Piper Rudnick LLP Trust" account number 1405360564.      A

note written by Dowling's attorney to Piper Rudnick on October

28, 2003, stated that, "[t]his appears to be a transfer of funds

made by Michael E. Davis to a bank in Florida with the intent of

avoiding payment of our judgment."    On November 10, 2003, Piper

Rudnick applied $9,496.71 of the March 2003 retainer funds to

bill number 1439429, for services provided in connection with

Dowling's supplementary proceedings.

     On November 20, 2003, attorney Gerald B. Lurie (Attorney

Lurie) of Piper Rudnick appeared in response to Dowling's motion

and represented that Piper Rudnick was holding no funds in its

trust account for Davis.    There is no transcript from the

November 2003 hearing; however, there is a written order

                                  4
1-05-1426


reflecting that the circuit court denied Dowling's motion as

moot, stating: "(2) [The] plaintiff's motion for turnover order

directed to Piper Rudnick LLP is denied as moot, on Piper Rudnick

LLP's representation that it holds no money in its trust account

belonging to Davis."

     On November 21, 2003, Attorney Lurie delivered records

reflecting activity on Davis's Bank of America account from which

the March 2003 retainer funds had been paid to Piper Rudnick.    On

December 3, 2003, Piper Rudnick applied $19,699.08 of the March

2003 retainer funds balance to bill number 1452051, dated

December 3, 2003, for services provided to resist Dowling's

efforts to reach Davis's assets.

     On December 9, 2003, Davis appeared for his citation

examination.   During Davis's examination, Dowling's attorney and

Davis's attorney discussed the March 2003 retainer funds that had

been paid to Piper Rudnick.   Dowling's attorney opined that

Attorney Lurie had made a misrepresentation to the circuit court

in November 2003, when he asserted that Piper Rudnick held no

money in its trust account for Davis.   Dowling's attorney opined

that the available balance of the retainer as of October 27,

2003, the date Dowling issued a citation to discover assets to

Piper Rudnick, should have been disclosed pursuant to the

citation.   Davis's attorney maintained that the remaining

retainer funds were not Davis's property.   In pertinent part, the

conversation between Dowling's attorney, Daniel J. Voelker

                                   5
1-05-1426


(Attorney Voelker), and Attorney Lurie was as follows:

                 "[Attorney Voelker]: I guess I am

            confused because your [Davis's] lawyers have

            gone on record and said they do not hold any

            money as a retainer for you, but you're

            saying they do?

                 [Attorney Lurie]: Well, wait a minute.

                 [Attorney Voelker]: That is what your

            letter said to me.   That is what you

            represented to the Court.    That you...

                 [Attorney Lurie]: I said we didn't hold

            any money that was owing to Mr. Davis.

                 [Attorney Voelker]: We asked for a

            turnover of any money you have on retainer.

                 [Attorney Lurie]: No.

                 [Attorney Voelker]: Yeah, we did.     I'm

            sure we did.

                 [Attorney Lurie]: No, you did not.     Any

            money on retainer is all we...

                 [Attorney Voelker]: We have a major

            problem here.

                 [Attorney Lurie]: We may have a

            disagreement.

                 [Attorney Voelker]: I think you have

            misrepresented your situation to the Court.

                                   6
1-05-1426


     [Attorney Lurie]: I said we were not

holding any funds that were due to Mr. Davis.

     [Attorney Voelker]: If it is a retainer

and it isn't earned it is due to him.      It is

an advanced retainer.   It is our money.

     [Attorney Lurie]: I don't think so.

     [Attorney Voelker]: So we'll resolve

that issue.

     [Attorney Lurie]: I agree, but don't say

I misrepresented...

     [Attorney Voelker]: I think you did.       I

have a right to my opinion.      I think you did.

     [Attorney Lurie]: You sure do.

     [Attorney Voelker]: We'll take immediate

action on it.

                      * * *

     [Attorney Lurie]: You said that I told

the Court we weren't holding any money on

retainer.   Your motion for a turnover order

in your citation were in issue to Piper

Rudnick's trust account.      We have no money in

a trust account for Mr. Davis.      Our trust

account was cleared of any funds owed to Mr.

Davis in March.   The money that we are

holding as a retainer that is held in our

                                    7
           1-05-1426


           account is not segregated...

                  [Attorney Voelker]: You tell that story

           to the judge.   If you look at the citation...

                  [Attorney Lurie]: Fine.   I just want to

           make it clear to you.

                  [Attorney Voelker]: Well, I think the

           judge is who you are going to have to make it

           clear to.   Because we are going to make a

           motion for contempt.

                  [Attorney Lurie]: Well, what a surprise.

                  [Attorney Voelker]: Well, I would think

           it would be a surprise."

     In 2004, Piper Rudnick applied the March 2003 retainer funds

to bill numbers 1461259 ($44,224.11), 1471321 ($5,781.75),

1479806 ($3,241.24), 1490054 ($5,133.64) issued between January

and April 2004.    The referenced bills were for services provided

to Davis to resist Dowling's efforts to reach Davis's assets.       At

this point, the $100,094.72 retainer was exhausted.

     On June 8, 2004, the citation to discover assets pending

against Davis since September 2003 was dismissed.     The circuit

court, however, gave Dowling leave to issue a second citation to

Davis.   On June 8, 2004, Davis's wife transferred $50,000 to

Piper Rudnick (the June 2004 retainer funds).     On June 25, 2004,

Dowling served Davis with second citation to discover assets.

Between June and August 2004, Piper Rudnick applied the June 2004

                                              8
1-05-1426


retainer funds to bill numbers 1490054 ($8,525.12), 1503908

($6,467.61), 1514487 ($6,467.61), 1524795 ($12,433.37), and

1535567 ($5,044.39).   Again, Piper Rudnick asserts that these

bills were for services provided in connection with Dowling's

collection efforts.    On August 6, 2004, Dowling also served Piper

Rudnick with a second citation to discover assets.

     On February 14, 2005, Dowling presented a motion to turn

over assets requesting that Piper Rudnick be required to pay him

$137,576.53, comprised of the $87,576.53 balance that remained on

the March 2003 retainer funds as of October 27, 2003, and the

June 2004 retainer funds forwarded to Piper Rudnick from Davis's

wife.   In his motion and reply, Dowling based his argument, at

least partially, on Piper Rudnick's system of identifying the

projects it was working on for Davis.   Dowling argued that Piper

Rudnick's engagement letter to Davis called for a $100,000

retainer for client and matter numbers "308813-000020" dealing

with the "purchase of a home in Florida" and "general advice

regarding asset protection."   Dowling maintained that beginning

in November 2003, Piper Rudnick began referring to work done for

Davis as client and matter numbers "308813-000001."   Dowling

averred that the assignment of a new matter number to Piper

Rudnick's work concerned its efforts to represent Davis in the

supplementary proceedings instituted by Dowling and, thus, were

outside the scope of work as outlined in the engagement letter.

As such, Dowling maintained that the March 2003 retainer funds

                                  9
1-05-1426


should not have been used to cover fees from work that was not

outlined in the engagement letter, and should have been

identified by Piper Rudnick to the circuit court as funds due

Davis.    Dowling asked for relief based on sections 2-1402(c)(1),

(c)(3), (c)(4), (c)(5), and (f)(1) 1 of the Illinois Code of Civil

Procedure.    735 ILCS 5/2-1402(c)(1), (c)(3), (c)(4), (c)(5),

(f)(1) (West 2002).
     On March 6, 2005, Piper Rudnick answered Dowling's motion
     1
         In his reply motion to the circuit court, Dowling

incorrectly identified section 2-1402(f)(1) as 2-1402(d)(1).     Cf.

735 ILCS 5/2-1402(d), (f)(1) (West 2002).    However, it is clear

from the context of the motion that Dowling's argument was based

on section 2-1402(f)(1).




                                  10
1-05-1426


denying that the $87,576.53 balance was Davis's property, and

alternatively asserting that the retainer funds were exempt from

judgment because the funds were transferred from a bank account

held by Davis and his wife as tenants by the entirety.   Piper

Rudnick maintained that it had not violated any court orders or

statutory restraints in accepting and applying the June 2004

retainer funds because they were received from Davis's wife after

the supplementary proceedings instituted in September 2003

against Davis had been dismissed, and before a second citation

was issued.   In a supplementary answer, Piper Rudnick maintained

that the initial client and matter numbers were assigned to

"general" matters, and the designation of a new matter number in

November 2003 specifically related to work on the supplementary

proceedings issued against Davis.    Piper Rudnick also asserted an

affirmative defense, that even if the March 2003 and June 2004

retainer funds were not the property of Piper Rudnick, then they

were the property of Davis and his wife as tenants by the

entireties, and were therefore exempt from the claims of a

creditor of one, but not both, of them.

     On April 18, 2005, the circuit court heard argument on

Dowling's motion and Piper Rudnick was ordered to turn over

$137,576.53 to Dowling.   The circuit court's order did not

specify on what ground it was granting relief.   This appeal

followed.

                             ANALYSIS

                                11
1-05-1426


                       I. Standard Of Review

     We must first address the parties' disagreement concerning

our standard of review.

     Piper Rudnick contends that because the circuit court

conducted no evidentiary hearing and made no findings of fact,

and because we are required to interpret section 2-1402 (735 ILCS

5/2-1402 (West 2002)), we should review this issue de novo.     In

support of its position, Piper Rudnick provides citation to

Northwest Diversified, Inc. v. Mauer, 341 Ill. App. 3d 27, 791
N.E.2d 1162 (2003), and   Itasca Bank & Trust Co. v. Thorleif

Larsen & Son, Inc., 352 Ill. App. 3d. 262, 815 N.E.2d 1259

(2004).   Conversely, Dowling relies on Gonzalez v. Profile

Sanding Equipment, Inc., 333 Ill. App. 3d 680, 776 N.E.2d 667

(2002), and asserts that a circuit court's section 2-1402 rulings

"are discretionary and should not be overturned absent an abuse

of discretion."

     The Gonzales court was asked to determine whether a trial
court erred when it denied a plaintiff creditor's request that a

defendant debtor turn over a potential cause of action against

the attorney representing him in an underlying proceeding from

which the plaintiff creditor received a judgment.   Gonzalez, 333

Ill. App. 3d at 685.   In determining the proper standard of

review, the Gonzales court agreed with the defendant debtor that

the legislature's use of the word "may" in section 2-1402

indicated that the legislature intended "'to vest the trial court

                                12
1-05-1426


with discretion in awarding relief.'"    Gonzalez, 333 Ill. App 3d

at 692, quoting Buckner v. Causey, 311 Ill. App. 3d 139, 150, 724

N.E.2d 95 (1999).    The Gonzalez court went on to cite additional

authority that the standard of review of a turnover order under

section 2-1402 is an abuse of discretion.    We agree: "[w]e are

bound by this precedent and reject [the contrary] argument on

this issue."    Gonzalez, 333 Ill. App. 3d at 693.

       In this case we are asked to determine whether the circuit

court had the authority under section 2-1402 to enter a turnover

order requiring Piper Rudnick to disgorge itself of the balance

of the March 2003 and June 2004 retainer funds paid by Davis.       To

make this determination, we must first consider whether section

2-1402 authorized the circuit court to reach the March 2003 and

June 2004 retainer funds given to Piper Rudnick by Davis.    This

first consideration requires that we interpret section 2-1402,

and our review is de novo.    Itasca Bank, 352 Ill. App. 3d at 265

(whether section 2-1402 gives a court the authority to order a

judgment debtor to resign his country club membership is a

question of statutory construction that is reviewed de novo).      If

we find that section 2-1402 allows the circuit court to reach the

retainer funds, we must then determine whether the circuit court

abused its discretion in doing so.    Gonzalez, 333 Ill. App. 3d at

693.

             II. March 2003 and June 2004 Retainer Funds

       Piper Rudnick admits that section 2-1402(c)(3) allows the

                                 13
1-05-1426


circuit court to compel a third party to deliver assets belonging

to a judgment debtor; however, Piper Rudnick encourages us to

focus on the fact that the assets must belong to the judgment

debtor.   735 ILCS 5/2-1402(c)(3) (West 2002).    Piper Rudnick

primarily argues that even if it had divulged it was holding the

March 2003 retainer funds, the circuit court could not have

ordered a turnover because those funds did not belong to Davis,

the judgment debtor, but to Piper Rudnick.    Piper Rudnick

contends that, based on the parties' contract, i.e., the
engagement letter, the only way that Davis could have collected

the balance of the retainer funds was if he terminated Piper

Rudnick's representation.   We note that Piper Rudnick does not

provide reference to any case citation or supreme court rule to

support its claim.   Instead, Davis states that "Illinois courts

have held that section 2-1402 itself imposes limitations upon a

trial court's authority to order relief" and provides citations

to support that contention.

     In Itasca Bank, an underlying judgment was entered against
Mark Larsen.   During proceedings on a citation to discover

assets, Itasca Bank learned that Larsen had a membership at the

Medinah Country Club (the club).     Itasca Bank motioned the trial

court to order Larsen to turn over his membership interest in the

club, but the trial court denied the motion.     Itasca Bank then

filed a second motion for turnover requesting that the trial

court order Larsen to sell his interest in the club and turn over

                                14
1-05-1426


the resulting profit to Itasca Bank, the trial court again denied

the motion.   Itasca Bank then filed a third motion and asked the

trial court to order Larsen to resign his membership at the club

and allow it to be sold.   At the hearing on Itasca Bank's third

motion, Larsen admitted that resignation of the membership would

yield about $17,000, less any amount he owed the club.

Nonetheless, the trial court denied the motion finding that it

would be an impermissible expansion of section 2-1402.    Itasca
Bank, 352 Ill. App. 3d at 264.

     On appeal, Itasca Bank argued that the trial court erred in

concluding that section 2-1402 did not give it the power to reach

Larsen's membership interest in the club.   The Itasca Bank court

noted that no provision in section 2-1402 explicitly authorized

an order that would have required Larsen to resign his membership

in the club, and commented that "[t]his may mean that the

membership, despite not being in the category of assets

explicitly exempted from the satisfaction of judgments, is

nevertheless beyond [the] plaintiff's reach."   Itasca Bank, 352
Ill. App. 3d at 266.   The court in Itasca Bank then clarified

that although the powers in section 2-1402 had been interpreted

expansively, the statute could not be interpreted to allow the

trial court to take on powers not listed.   The Itasca Bank court

then affirmed the trial court's denial of Itasca Bank's motion

for turnover, finding that the trial court had no authority to

direct Larsen's assets or contract rights in favor of Itasca

                                 15
1-05-1426


Bank.   Itasca Bank, 352 Ill. App. 3d at 266-68.

     Similarly, in Business Service Bureau, Inc. v. Martin, 306

Ill. App. 3d 907, 911, 715 N.E.2d 764 (1999), the appellate court

found that a trial court's order requiring an unemployed judgment

debtor to search for a job and keep a record of his efforts was

not authorized by section 2-1402.    The appellate court agreed

that it was required to liberally construe the language of the

supplementary proceeding provisions, but found that under the

"clear and unambiguous language" of the statute, no provision for

creating or ordering the creation of assets existed.    Business
Service Bureau, 306 Ill. App. 3d at 910.

     We find neither Itasca Bank nor Business Service Bureau

provides any support for Piper Rudnick's argument in this case.

In Itasca Bank, the asset being sought, Larsen's membership in

the club, had terms and conditions attached to it which the trial

court, in its discretion, determined made the asset difficult, if

not impossible, to turn over for liquidation.   In Business
Service Bureau, the trial court had ordered the debtor to perform

an action, i.e., to search for employment that would generate

income and allow the creditor to claim a portion of its judgment,

which the statute clearly did not allow.   Here, the asset sought

for turnover, retainer funds, was readily accessibly because it

was a cash asset held in an account by Piper Rudnick and, as of

October 2003, partially unearned.    The only issue in this case is

whether the unearned retainer funds belonged to Piper Rudnick or

                                16
1-05-1426


Davis.

     In response to Piper Rudnick's arguments, Dowling contends

that because the March 2003 retainer fees were unearned, the

funds belonged to Davis and he could recoup them without

affecting Piper Rudnick's representation.   Dowling emphasizes

that the parties' engagement letter stated that it was customary

for Piper Rudnick to send monthly service invoices to its clients

which the clients would then pay by cash or check.   In its reply

brief, Piper Rudnick gives no credence to Dowling's suggestion

that if Davis requested a refund of the retainers' balance, it

would not have signaled the end of Piper Rudnick's

representation.   In fact, in response to Dowling's suggestion,

Piper Rudnick commented in a footnote, "[i]f Dowling is serious

about this argument *** [he] displays considerable naivete about

the economics of a law firm's taking on the representation of a

judgment debtor."

     We find Piper Rudnick's argument regarding the ownership of

th retainer funds to be disingenuous.   In response to Dowling's

initial citation to discover assets, Piper Rudnick answered that

it was not holding any money belonging to Davis.   Piper Rudnick

had, as evidenced by the wire transfer from North Shore Bank,

accepted money from Davis and Manor LLC that was subsequently

used to purchase Davis's home in Florida.   Later, Davis

transferred the March 2003 retainer funds to Piper Rudnick, and

when Dowling issued the citation to Piper Rudnick, the March 2003

                                17
1-05-1426


fees were partially unearned.      On Piper Rudnick's representation

that it was not holding Davis's money, the circuit court

dismissed the citation against Piper Rudnick as moot.       Now, Piper

Rudnick asserts that it did not divulge it was holding the March

2003 retainer fund because

            "[it] was not holding, nor had it ever held,

            any portion of the $100,094.72 retainer it

            received from Davis *** in its clients' fund

            account.    To the contrary, the retainer was

            always held in [Piper Rudnick's] general

            account."

The account in which Piper Rudnick placed Davis's May 2003

retainer funds is not determinative of Piper Rudnick's obligation

to disclose that it held these funds.     In November 2003, Piper

Rudnick should have told the circuit court about the March 2003

retainer funds, thereby allowing the circuit court to determine

whether these funds could be ordered for turnover.     Instead,

Piper Rudnick represented that it held no money in its trust

account belonging to Davis, and the circuit court dismissed

Dowling's turnover order as "moot."     When, in December 2003, the

issue reemerged regarding what funds belonging to Davis were held

by Piper Rudnick, motions were filed and arguments were again

held.   The result, the April 2005 order by the circuit court

instructing Piper Rudnick to turn over $137,576.53 to Dowling.

This amount represented the balance of the March 2003 retainer

                                   18
1-05-1426


funds, and the June 2004 retainer funds that were transferred to

Piper Rudnick after the circuit court had dismissed the citations

issued against Piper Rudnick and Davis.    We find the trial court

did not abuse its discretion and are unpersuaded by Piper

Rudnick's unsupported argument that the unearned retainer funds

did not belong to Davis.

                             CONCLUSION

     For the foregoing reasons, the decision of the circuit court

is affirmed.

     Affirmed.

     WOLFSON, J., concurs.

     HALL, J., dissents.

     JUSTICE HALL, dissenting:

     I disagree with the majority's determination that the funds

held by Piper Rudnick belonged to Mr. Davis and were subject to a

turnover order.   The majority overlooks the role of the

"retainer" in the relationship of the attorney and client.

     A "retainer" is defined as both "[a] client's authorization

for a lawyer to act in a case" and a "fee paid to a lawyer to

secure legal representation."    Black's Law Dictionary 1317 (7th

ed. 1999).     "A retainer is the act of a client employing an

attorney; it also denotes the fee paid by the client when he

retains the attorney to act for him."     Carter & Grimsley v. Omni
Trading, Inc., 306 Ill. App. 3d 1127, 1130, 716 N.E.2d 320

(1999).   Thus, a retainer is more than a sum of money from which

a law firm draws down its fees.    It establishes the employment of

                                  19
1-05-1426

the attorney by the client.

     According to the engagement letter, Mr. Davis and his wife

paid Piper Rudnick a $100,000 retainer. The fact that Piper

Rudnick could satisfy its fees as earned from this fund does not

diminish the fact that the existence of the retainer and various

deposits to it signified the relationship of client and attorney

between Mr. Davis and his wife and Piper Rudnick.    As such it was

the property of Piper Rudnick, subject to the provision that at

the end of the representation, any remaining balance would be

refunded to Mr. Davis and his wife.

     The majority states that the "account in which Piper Rudnick

placed Davis's May 2003 retainer funds is not determinative of

Piper Rudnick's obligation to disclose that it held these funds."

 Slip op. at 17-18.    Again, I disagree.

     Rule 1.15 of the Rule of Professional Conduct provides

"lawyer shall hold property of clients or third parties that is

in a lawyer's possession in connection with a representation

separate from the lawyer's own property."    188 Ill. 2d R.

1.15(a).    In the absence of any contention that Piper Rudnick

violated the Rules of Professional Conduct by not retaining these

funds in a separate account, the fact that they were held in

Piper Rudnick's general account establishes that the funds were

Piper Rudnick's, subject to reimbursement to the client in the

event funds were remaining at the end of the representation.

     The majority's decision in this case will have a chilling

effect on a person's ability to obtain legal counsel, if

                                 20
1-05-1426

retainers paid to law firms to establish the attorney-client

relationship were subject to turnover orders as in this case.

Under the decision in this case, where a judgment debtor seeks

legal representation in a citation to discover assets proceeding

and pays the firm a retainer, the law firm may lose the retainer

even before it can commence work on the case.   As a practical

matter, law firms will be reluctant, understandably, to take on

representation of such individuals, thus depriving them of legal

representation.

     I would conclude that as the funds were the property of

Piper Rudnick, Piper Rudnick was correct when it informed the

court that it was not holding any funds belonging to Mr. Davis.

As a result, the circuit court abused its discretion in ordering

Piper Rudnick to turn over the $137,576.53 to Mr. Dowling.

     Therefore, I respectfully dissent.




                               21